NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30030

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00144-BLW

 v.
                                                MEMORANDUM*
EFRAIN GUZMAN-CASTRO, a.k.a. Efrain
Guzman Castro,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Efrain Guzman-Castro appeals from the district court’s judgment and

challenges the 96-month sentence imposed following his guilty-plea convictions

for conspiracy to distribute methamphetamine and distributing methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1), 846. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Guzman-Castro contends that his sentence is substantively unreasonable in

light of the mitigating circumstances in this case. The district court did not abuse

its discretion in imposing Guzman-Castro’s sentence. See Gall v. United States,

552 U.S. 38, 51 (2007). The mid-range sentence is substantively reasonable in

light of the 18 U.S.C. § 3553(a) factors and the totality of the circumstances. See

Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    17-30030